              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,            Case No. 19-CR-49-2-JPS

 v.

 TONGON M. SCOTT,
                                                                  ORDER
                            Defendant.


       On March 12, 2019, the grand jury returned an Indictment charging

Defendant with two counts of armed robbery in violation of 18 U.S.C. §§ 2,

1951(a), 924(c)(1)(A)(ii). (Docket #1). On May 10, 2019, the parties filed a

plea agreement indicating that Defendant agreed to plead guilty to the

charges in the Indictment. (Docket #28).

       The parties appeared before Magistrate Judge William E. Duffin on

May 31, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #36). Defendant entered a plea of guilty as

to Counts One and Two of the Indictment. Id. After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Duffin determined that the guilty

plea was knowing and voluntary, and that the offense charged was

supported by an independent factual basis containing each of the essential

elements of the offense. (Docket #37 at 1).

       That same day, Magistrate Judge Duffin filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;
and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Judge Duffin’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #37) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 21st day of June, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
